DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesaka et al (US Patent Application Publication 2016/0248033).
Regarding claim 1, Uesaka et al disclose an organic light-emitting device, comprising a light-emitting layer 150, which comprises:
a donor light-emitting layer 130 and an acceptor light-emitting layer 120 [see Figs. 8A and 8B; see also paragraph 0124],
wherein at least one film layer of the donor light-emitting layer and the acceptor light-emitting layer adopts a thermally activated delayed material [see paragraphs 0245 and 0246].
Regarding claim 2, Uesaka et al disclose the organic light-emitting device according to claim 1, furthermore wherein a thickness of the donor light-emitting layer ranges from 10 to 30 nm, a thickness of the acceptor light-emitting layer ranges from 10 to 20 nm, and the thickness of the donor light-emitting layer is greater than or equal to the thickness of the acceptor light-emitting layer [see Table 2, page 45, wherein the donor light-emitting layer 530, analogous donor light-emitting layer 130 shown in Fig. 8A, is disclosed to have a thickness of 20 nm, and the acceptor light-emitting layer 520, analogous to the acceptor light-emitting layer 120 shown in Fig. 8A, is disclosed to have a thickness of 10 nm].
Regarding claim 10, Uesaka et al disclose a display apparatus, comprising the organic light-emitting device according to claim 1 [see, for instance, paragraph 0002].
Regarding claim 11, Uesaka et al disclose the display apparatus according to claim 10, furthermore wherein a thickness of the donor light-emitting layer ranges from 10 to 30 nm, a thickness of the acceptor light-emitting layer ranges from 10 to 20 nm, and the thickness of the donor light-emitting layer is greater than or equal to the thickness of the acceptor light-emitting layer [see Table 2, page 45, wherein the donor light-emitting layer 530, analogous donor light-emitting layer 130 shown in Fig. 8A, is disclosed to have a thickness of 20 nm, and the acceptor light-emitting layer 520, analogous to the acceptor light-emitting layer 120 shown in Fig. 8A, is disclosed to have a thickness of 10 nm].

Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claims 3 and 12, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a ratio of the thermally activated delayed material adopted by the donor light-emitting layer to the thermally activated delayed material adopted by the acceptor light-emitting layer ranges from 1.3:1 to 1:1.3.
Regarding dependent claims 4 and 13, and claims 5-9 and 14-18 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a first exciton limiting layer, disposed at a side of the donor light-emitting layer away from the acceptor light-emitting layer, and a second exciton limiting layer, disposed at a side of the acceptor light-emitting layer away from the donor light-emitting layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899